     Case 7:20-cr-01676 Document 33 Filed on 08/04/21 in TXSD Page 1 of 4




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                             MCALLEN DIVISION

UNITED STATES OF AMERICA                       §
                                               §
V.                                             §          Cr. No. 7:20-cr-01676-1
                                               §
JOSE LUIS TREJO                                §


 DEFENDANT’S MOTION TO AMEND TERMS AND CONDITIONS OF RELEASE TO
                  ALLOW DEFENDANT TO TRAVEL


TO THE HONORABLE JUDGE OF SAID COURT:

      NOW COMES, Defendant, Jose Luis Trejo, by and through his undersigned

counsel and moves this honorable court to amend the terms and conditions of his

release on bail to allow him to travel to Miami, FL, and in support thereof would

respectfully show:

                                         I.

      Defendant is set for final pretrial conference on September 3, 2021 and Jury

trial on September 8, 2021 before this honorable court.

                                         II.

      Defendant requests permission to travel to Miami, FL while he is out on bond.

Defendant would be traveling to the “FIME” International Medical Equipment, Inc.

medical trade fair and exhibition conference held in Miami, FL. This is the only used

medical equipment convention held in North America, therefore it is a critical event

for Defendant’s business as a medical supply monger. Further details can be found
     Case 7:20-cr-01676 Document 33 Filed on 08/04/21 in TXSD Page 2 of 4




at https://www.fimeshow.com/en/home.html. Defendant would be traveling from

August 29, 2021 to September 4, 2021. Defendant would be at the Miami Beach

convention center and its’ environs.

                                        III.

      Defendant represents to the court that he continues to abide by all the

requirements of his release on bail and will be present in court on the date ordered

by this honorable court.

                                        IV.

      A.U.S.A. Roberto Lopez, Jr., is unopposed.



      WHEREFORE, PREMISES CONSIDERED, defendant prays that the

honorable court amend his terms and conditions of release to permit him to travel to

Miami, FL.

                                               Respectfully submitted,

                                               /s/Alejandro Ballesteros
                                               ALEJANDRO BALLESTEROS
                                               Attorney-in-Charge
                                               Texas State Bar No. 24053086
                                               Southern District of Texas 2218288
                                               Ballesteros Gonzalez Law Firm, PLLC
                                               BBVA Compass Bank Tower
                                               3900 N. 10th St., Suite 980
                                               McAllen, Texas 78501
                                               Tel.: (956) 800-4418
                                               Fax: (956) 800-4419
                                               clerk@ballesteroslaw.com
                                               Alejandro Ballesteros
      Case 7:20-cr-01676 Document 33 Filed on 08/04/21 in TXSD Page 3 of 4




                                                    Jason M. Davis
                                                    State Bar No. 00793592
                                                    Southern District ID No. 20114
                                                    E-mail: jdavis@dslawpc.com
                                                    DAVIS & SANTOS, P.C.
                                                    719 S. Flores Street
                                                    San Antonio, Texas 78204
                                                    Tel: (210) 853-5882
                                                    Fax: (210) 200-8395

                                                    Attorneys for Defendant
                                                    Jose Luis Trejo




                                     Certificate of Service

       On August 4, 2021 this unopposed motion was filed via ECF and served upon Assistant

U.S. Attorney, Roberto Lopez.

                                                              /s/Alejandro Ballesteros
                                                              Alejandro Ballesteros


                                     Certificate of Conference

       On August 4, 2021, Assistant U.S. Attorney for the Southern District of Texas, Mr. Roberto

Lopez, was consulted and is not opposed to this motion.


                                                              /s/Alejandro Ballesteros
                                                              Alejandro Ballesteros
Case 7:20-cr-01676 Document 33 Filed on 08/04/21 in TXSD Page 4 of 4
